         CASE 0:21-cv-00172-PJS-KMM Doc. 4 Filed 03/26/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Shawn Gralish,
                                                  Case No. 21-cv-172-PJS-KMM
                      Plaintiff,

  v.                                                          ORDER

  United States Government (FBI),

                      Defendant.


       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez, dated March 2,

2021. No objections have been filed to that Report and Recommendation in the time

period permitted. Based upon the Report and Recommendation of the Magistrate

Judge, upon all of the files, records, and proceedings herein, the Court now makes

and enters the following Order.

       IT IS HEREBY ORDERED THAT:

       1. This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28
          U.S.C. § 1915(e)(2)(B).

       2. The application to proceed in forma pauperis of Mr. Gralish [ECF No. 2] is
          DENIED.


       Let Judgment Be Entered Accordingly.


Date: 3/26/21                           ______________________________
                                        PATRICK J. SCHILTZ
                                        United States District Court Judge
